DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response filed May 5, 2022 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-10 and 21-30 are currently pending. Claim 1 is currently amended. Claims 11-20 are cancelled. Claims 21-30 are newly added.

Specification
Applicant’s amendments to the specification submitted May 5, 2022 obviate the previous objection to the use of trade names or marks used in commerce. Therefore, the objection is withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, and new claims 21-23 and 30, are rejected under 35 U.S.C. 103 as being unpatentable over Nankervis et al., (US 2015/0140654, published May 21, 2015; previously cited) (“Nankervis”).
The rejection has been updated in view of Applicant’s claims amendment submitted May 5, 2022.
Nankervis is directed to methods for expanding cells in a bioreactor system, e.g. Quantum® cell expansion system, including stem cells for a variety of treatments and clinical application for a range of diseases (Abstract and paragraphs [0002] and [0188]-[0190]).
	Regarding claims 1 and 21, Nankervis teaches a cell expansion system (CES) and methods for expanding cells by loading and distributing cells in a bioreactor in a manner wherein the cells are distributed evenly throughout the system, which reads on “A method of expanding cells in a cell expansion system”, (paragraph [0007]). The bioreactor comprises hollow fibers, wherein the cells are added to a fluid circulating within the bioreactor of the CES (paragraph [0007]). Nankervis’ FIG. 7 illustrates various process steps regarding expanding cells in the cell expansion system.  Nankervis illustrates the CES in FIGs. 1A, 1B and 1C. Nankervis’ FIG. 1A illustrates the bioreactor (#24) is fluidly associated with the first fluid flow path (#16) (paragraph [0039]), which reads on “wherein a bioreactor is fluidly associated with the first fluid flow path”.
Further regarding claims 1 and 21 and the limitation “loading a first volume of fluid comprising a plurality of cells into a first fluid flow path of the cell expansion system”, it is noted that Nankervis (Example 2, paragraphs [0213]-[0217]) teaches using the Bull’s Eye cell loading procedure in order to increase cell yield by allowing for a more even distribution of cells within the bioreactor by reducing the number of cells lost during the seeding process. The Bull’s Eye loading system introduces cells to the bioreactor system via the IC loop (i.e. first fluid flow path). Cells are initially loaded at a flow rate of 200 mL/min, which reads on “loading a first volume of fluid comprising a plurality of cells into a first fluid flow path of the cell expansion system”.
	As to claims 1 and 21 and the limitation “loading a second volume of fluid comprising media into a portion of the first fluid flow path to position the first volume of fluid in a first portion of the bioreactor”, it is noted that Nankervis’ Example 2 teaches the cell suspension in the IC loop may be circulated alternately in the positive and negative directions at sequentially lower circulation rates: -100 mL/min, 50 mL/min, -25 mL/min to allow those cells still left in suspension an additional opportunity to enter and attach to the inner surface of a bioreactor fiber. Nankervis (paragraphs [0257] and [0266]) specifically teaches circulating the IC fluid (comprising cells) in an opposite direction, i.e. -100 ml/min (i.e. second volume of fluid), from that used during the initial cell loading to promote positioning of the cells within the bioreactor fibers and thus maximize the population of cells within the bioreactor, which reads on “loading a second volume of fluid comprising media into a portion of the first fluid flow path to position the first volume of fluid in a first portion of the bioreactor”.
	As to claims 1 and 21 and the limitation “exposing the plurality of cells to an activator”, it is noted that Nankervis’ Example 2 does not further teach whether or not the cells are exposed to an activator.  However, Nankervis, at paragraph [0081], teaches that growth factors are included in the media in the IC loop of the cell expansion system, and the growth factors activate cell growth (paragraph [0104]).
Thus, Nankervis does render obvious exposing the plurality of cells to an activator, that is, Nankervis teaches the limitations required by the current claims and as all limitations are found in one reference it is held that exposing the plurality of cells to an activator is within the scope of the teachings of Nankervis, and thus renders the invention of claims 1 and 21 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to expose the plurality of cells to growth factors to promote cell growth.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Nankervis.
Further regarding claims 1 and 21 and the limitation “feeding the plurality of cells according to a first process during a first time period”, Nankervis’ Example 2 (paragraphs [0272]-[0275]) teaches feeding cells at Day 1 of the cell expansion process by continuously adding a low flow rate to the IC circulation loop and/or the EC circulation loop, which reads on “feeding the plurality of  cells according to a first process during a first time period”, thus meeting the limitation of claims 1 and 21.
As to claims 1 and 21 and the limitation “expanding the plurality of cells during the first time period”, Nankervis’ FIG. 7 illustrates the method comprises step 772 “Expand cells” and Nankervis, at paragraph [0156], teaches that step 772 involves substeps including feeding the cells during the expanding step for a time period of as little as 24 hours.  Thus, during Nankervis’ disclosed feeding the cells are expanded.
It is further noted that Nankervis at Example 2 (Table 39, paragraph [0294]) teaches the number of cells harvested exceeds the number of cells seeded.  Thus, the plurality of cells was expanded during the first time period, thus meeting the limitation of claims 1 and 21.
As to claims 1 and 21 and the limitations:
 “after expanding the plurality of cells for the first time period, circulating the plurality of cells at a first circulation rate through an intracapillary space of the bioreactor during a second time period to reduce a number of cells in a first cell cluster formed at least in part while expanding the plurality of cells for the first time period” (claim 1); and 
“after expanding the plurality of cells for the first time period, circulating the plurality of cells at a first circulation rate through an intracapillary space of the bioreactor during a second time period to break up cells in a first cell cluster formed at least in part while expanding the plurality of cells for the first time period” (claim 21), it is noted that Nankervis’ Example 2 (paragraph [0215]) teaches the plurality of cells are circulated through an IC loop (i.e. intracapillary space), thus meeting the limitation of claim 1. Further regarding claim 1, it is noted that Nankervis’ Example 2 does not further teach circulating the cells to reduce the number of cells in a first cell cluster.  However, Nankervis’ FIG. 5 illustrates additional process steps after cell expansion if needed, such as if additional rotation of the bioreactor is needed (FIG. 5, step 532).  Nankervis, at paragraph [0123], refers to FIGS. 13A-13C, which illustrate cross-sections of the hollow fibers, comprising the seeded cells when additional rotation of the bioreactor is performed. FIGs. 13B and 13C show that when the plurality of cells are circulated via rotation of the bioreactor to a second horizontal position (i.e. a second time period), the number of cells in the first cell cluster are reduced (to break up) by shifting of the cells to the opposite side of the hollow fiber.
Thus, Nankervis does render obvious after expanding the plurality of cells for the first time period, circulating the plurality of cells at a first circulation rate through an intracapillary space of the bioreactor during a second time period to reduce a number of cells in a first cell cluster, or to break up cells in a first cluster, formed at least in part while expanding the plurality of cells for the first time period, that is, Nankervis teaches the limitations required by the current claims and as all limitations are found in one reference it is held that the recited limitation is within the scope of the teachings of Nankervis, and thus renders the invention of claims 1 and 21 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to circulate the plurality of cells through an intracapillary space of the bioreactor at a first circulation rate during a second time period to reduce, or break up, a number of cells in a first cell cluster after expanding the plurality of cells for the first time period.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Nankervis.
As to the limitation “feeding the plurality of cells according to a second process”, although Nankervis’ Example 2 does not further teach feeding the cells according to a second process, it is noted that Nankervis’ FIG. 5, step 536 shows that additional cell expansion be needed if cell expansion is not yet complete (insufficient number of cells) and as disclosed by Nankervis at paragraph [0156], teaches that cell expansion includes feeding the cells during the expanding step for various time periods.  Thus, Nankervis does render obvious feeding the plurality of cells according to a second process, that is, Nankervis teaches the limitations required by the current claims and as all limitations are found in one reference it is held that feeding the plurality of cells according to a second process is within the scope of the teachings of Nankervis, and thus renders the invention of claims 1 and 21 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to feed the cells according to a second process.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Nankervis.
As to claims 1 and 21 and the limitation “expanding the plurality of cells during a third time period”, it is noted, for the reasons set forth immediately above, Nankervis’ FIG. 5, step 536 shows that additional cell expansion may be needed if cell expansion is not yet complete (insufficient number of cells) which reads on “expanding the plurality of cells during a third time period”.
Further regarding claim 1 and the limitation “wherein the third time period is less than twenty-four hours”, it is noted that Nankervis, at paragraph [0156], teaches various expansion time periods including a time period of about 24 hours (encompasses 23 hours) or less than 72 hours (i.e. 0-71 hours) (claimed range overlaps the prior art range).    In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
As to claims 1 and 21 and the limitations:
 “after expanding the plurality of cells for the third time period, circulating the plurality of cells at a second circulation rate through the intracapillary space of the bioreactor during a fourth time period to reduce a number of cells in a second cell cluster” (claim 1); and 
“after expanding the plurality of cells for the third time period, circulating the plurality of cells at a second circulation rate through the intracapillary space of the bioreactor during a fourth time period to break up cells in a second cell cluster” (claim 21), it is first noted, as discussed above, Nankervis’ Example 2 (paragraph [0215]) teaches the plurality of cells are circulated through an IC loop (i.e. intracapillary space), thus meeting the limitations of claims 1 and 21.  Further regarding claims 1 and 21, it is noted that Nankervis’ Example 2 does not further teach circulating the cells during a fourth time period to reduce the number of cells in a first cell cluster.  However, Nankervis’ FIG. 5 illustrates additional and repeated process steps after cell expansion if needed, such as if additional rotation of the bioreactor is needed (FIG. 5, step 532).  Nankervis, at paragraph [0123], refers to FIGS. 13A-13C, which illustrate cross-sections of the hollow fibers, comprising the seeded cells when additional rotation of the bioreactor is performed. FIGs. 13B and 13C show that when the plurality of cells are circulated via rotation of the bioreactor to a second horizontal position, the number of cells in the first cell cluster are reduced by shifting of the cells to the opposite side of the hollow fiber.
Thus, Nankervis does render obvious after expanding the plurality of cells for the third time period, circulating the plurality of cells at a second circulation rate through the intracapillary space of the bioreactor during a fourth time period to reduce, or break up, a number of cells in a second cell cluster that would be formed in part while expanding the plurality of cells for the third time period, that is, Nankervis teaches the limitations required by the current claims and as all limitations are found in one reference it is held that the recited limitation is within the scope of the teachings of Nankervis, and thus renders the invention of claims 1 and 21  prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to circulate the plurality of cells at a second circulation rate through the intracapillary space of the bioreactor during a fourth time period to reduce, or break up, a number of cells in a second cell cluster formed at least in part while expanding the plurality of cells for the third time period.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Nankervis.
As to the limitation “harvesting expanded cells”, it is noted that Nankervis’ Example 2 (paragraphs [0278]-[0293]) teach harvesting expanded cells, thus meeting the limitations of claims 1 and 21.
Regarding claims 2 and 22, as to the limitations directed at the first process for feeding the cells, Nankervis, at paragraph [0041], teaches the disclosed process employs first fluid (IC loop) and second fluid (EC loop) circulation paths 12 and 14 are employed for delivering nutrient medium to the cell growth chamber 24 comprising the hollow fibers. Fluid in first fluid circulation path 12 can flow in either a co-current or counter-current direction with respect to flow of fluid in second fluid circulation path 14. Thus, Nankervis’ disclosed method encompasses feeding the cells by pumping additional volumes of fluid media (i.e. third volume of fluid comprising media) into a first port (#22, FIG. 1A) of the bioreactor; and pumping additional volume of the fluid comprising media into a second port (#42, FIG. 1A) of the bioreactor, wherein a direction of the second flow rate of the fluid into the bioreactor is opposite a direction of the first flow rate of the fluid into the bioreactor.  Thus, Nankervis does render obvious the first process as recited in claims 2 and 22, that is, Nankervis teaches the limitations required by the current claims and as all limitations are found in one reference it is held that the recited limitation is within the scope of the teachings of Nankervis, and thus renders the invention of claims 2 and 22 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to feed the cells according to the first process.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Nankervis.
	Regarding claims 3 and 23, as to the limitations directed at the second process for feeding the cells, as recited in claims 3 and 23, it is noted this limitation is rendered obvious for the same reasons as applied to claim 2.
	Regarding claim 30 and the limitation “wherein the cells in the first cell cluster and the cells in the second cell cluster experience shear stress from walls of hollow fibers that define the intracapillary space of the bioreactor to break up the cells in the first cell cluster and the cells in the second cell cluster”, it is noted that Nankervis does not explicitly state the first and second cell clusters experience shear stress from walls of hollow fibers that define the intracapillary space of the bioreactor to break up cells in the clusters. However, Nankervis’ cell expansion method uses the same Quantum® cell expansion system (CES) with cell seeding within the lumen, i.e. IC loop (intracapillary space), of the hollow fiber bioreactor as disclosed in the instant specification (paragraphs [0131], [0290]-[0294], [0355]), thus clustered cells necessarily experience shear stress from the walls of the hollow fibers that define the intracapillary space of the bioreactor (specification at paragraph [0009]).
Though Nankervis does not explicitly state the first and second cell clusters experience shear stress from walls of hollow fibers that define the intracapillary space of the bioreactor to break up cells in the clusters, the fact that Nankervis carries out the same cell expansion method using the same Quantum cell expansion hollow fiber bioreactor as in the instant application means that any and all results of the method of Nankervis, whether recognized at the time of publication or not, were inherently achieved by the reference method.


Claim 4, and new claim 24, are rejected under 35 U.S.C. 103 as being unpatentable over Nankervis, as applied to claims 1-3 above, and further in view of Gruenberg et al (US 2001/0031253; previously cited) (“Gruenberg”).
The teaching of Nankervis is set forth above.
Regarding claims 4 and 24, although Nankervis teaches the cell expansion method includes the expansion of non-adherent cells, such as hematopoietic cells, Nankervis does not specifically teach the hematopoietic cells comprise T-cells (T lymphocytes).
However, Gruenberg is directed to methods for adoptive immunotherapy treatments wherein immune cells isolated from patients are expanded ex vivo to form effector cells for re-infusion to the patient (paragraphs [0004] and [0008]).  Gruenberg specifically teaches expansion of the therapeutic T-cells using a hollow fiber cell expansion system (paragraphs [0124]-[0125]). Thus, Gruenberg has established it was well known to expand T-cells in hollow fiber cell expansion systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the therapeutic T-cells (hematopoietic cells) of Gruenberg for the hematopoietic cells of Nankervis.  
The person of ordinary skill in the art would have been motivated to substitute the T-cells, as taught by Gruenberg, for the predictable result of successfully expanding a population of T-cells that are effective for use in adoptive immunotherapy treatments.
The skilled artisan would have had a reasonable expectation of success in substituting the T-cells of Gruenberg for the hematopoietic cells of Nankervis because each of these cell types are hematopoietic cells and the teachings are directed at methods for increasing the population of therapeutic cells.  The claimed methods would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of filing the invention. 

Claim 5, and new claim 25, are rejected under 35 U.S.C. 103 as being unpatentable over Nankervis, in view of Gruenberg, and further in view of Germeroth et al., (WO 2015/158868; previously cited) (“Germeroth”).
The teaching of Nankervis, in view of Gruenberg, is set forth above.
Regarding claims 5 and 25, although Nankervis teaches that cell growth can be activated by the presence of growth factors, Nankervis does not further teach the activator is located on beads.  However, Germeroth teaches that a population of T cells can be grown in a hollow fiber bioreactor cell growth chamber (paragraph [0007], [0012], [0066]) in the presence of a primary activation signal that is immobilized on a solid support, e.g. magnetic bead, polymeric bead (paragraph [0019]).  Germeroth further teaches the hollow fiber bioreactor is the same bioreactor as disclosed by Nankervis (paragraph [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the solid support (i.e. bead) comprising a T-cell activator agent in the hollow fiber bioreactor, as taught by Germeroth, in the same hollow fiber bioreactor of Nankervis, for the predictable result of successfully supporting the culturing of T-cells, thus meeting the limitation of claim 5. Germeroth has shown that a population of T cells can be grown in a hollow fiber bioreactor cell growth chamber in the presence of a primary activation signal that is immobilized on a magnetic bead or polymeric bead; thus one would have had a reasonable expectation of successfully substituting a T cell activator located on a bead in the preparation of T cells in the method of the cited prior art. Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.


Claims 6-10, and new claims 26-29, are rejected under 35 U.S.C. 103 as being unpatentable over Nankervis, in view of Gruenberg and Germeroth, and further in view of Andrea et al., (Sanguine Bio Researcher Blog, November 22, 2012; previously cited) (“Andrea”).
 	The teaching of Nankervis, in view of Gruenberg and Germeroth is set forth above.
	Regarding claims 6 and 26, although the cited prior art renders obvious the expansion of a plurality of cells comprising T cells, the cited prior art does not further teach the plurality of cells expanded in the Quantum cell expansion system comprises peripheral blood mononuclear cells (PBMC). However, Andrea teaches that PBMCs include T cell populations. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include PBMCs, which comprising T cells.
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to include a plurality of cells comprising PBMCs, as taught by Andrea, for the predictable result of successfully expanding T cell populations within the PBMC population, thus meeting the limitation of claims 6 and 26.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Andrea and the cited prior art because each of these teachings are directed at cell populations comprising T cells.
Regarding claims 7 and 27 and the limitation directed at the cell concentration ranging from about 1 x 106 to about 500 x 106, Nankervis teaches seeding the cell expansion system with 1.52 x 106 cells (claimed range overlaps the prior art range). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claims 8 and 28, Germeroth, as set forth above, teaches that a population of T cells can be grown in a hollow fiber bioreactor cell growth chamber (paragraph [0007], [0012], [0066]) in the presence of fetal calf serum (paragraph [00120]).  Thus, Germeroth renders obvious that the culture media include serum.  Although Germeroth does not further discuss using human serum, given that the intention of Germeroth is to expand human T cell populations, it would be obvious to use serum from the same species type as the expanded cells, since doing so would reduce any immunological issues.
Regarding claims 9 and 29 and the limitation directed at the cell concentration ranging from about 1 x 106 to about 500 x 106, Nankervis teaches seeding the cell expansion system with 1.52 x 106 cells (claimed range overlaps the prior art range). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 10, it is initially noted that the claimed range encompasses lactate levels of zero, i.e. less than 15 mmol/L.  Example 2 of Nankervis does not disclose the use of lactate; thus, it is considered that the lactate level is maintained at zero (claimed range overlaps the prior art range).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05

Response to Remarks/Amendment
As to Applicant’s remarks regarding the amended limitations recited in claim 1, as discussed at Applicant’s remarks (page 7), Applicant’s remarks have been fully considered, but are not found persuasive in view of the updated rejections set forth above. It is noted the newly amended limitations are addressed in the updated rejections set forth above.  Newly added claims 21-30 are additionally addressed in the updated rejections.

 Conclusion
No claim is allowed.  No claim is free of the prior art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/             Examiner, Art Unit 1633